           Case 1:20-cv-01601-DAD-EPG Document 8 Filed 02/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE AVALOS,                                     Case No. 1:20-cv-01601-NONE-EPG

12                    Plaintiff,
                                                         ORDER RE: STIPULATED REQUEST FOR
13            v.                                         DISMISSAL OF ENTIRE ACTION WITH
                                                         PREJUDICE
14    VIRK PROPERTIES, INC.,

15                    Defendant.                         (ECF No. 7)

16

17          Plaintiff George Avalos and Defendant Virk Properties, Inc., have filed a stipulation to

18    dismiss the entire action with prejudice (ECF No. 7). In light of the stipulation, the case has

19    ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1); Wilson v. City of San Jose,

20    111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is respectfully directed

21    to close this case.

22
     IT IS SO ORDERED.
23

24      Dated:     February 12, 2021                           /s/
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
